Citation Nr: 1124704	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  04-10 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for innocently acquired psychiatric disorder, to include a bipolar disorder, schizophrenia and depression.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to May 2001.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the RO.

The Board remanded the case to the RO for additional development of the record in March 2010.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The original claims file was mishandled and lost.  A September 2009 RO email indicates that the claims file was sent to a VA medical facility in May 2007 for purposes of a VA examination, but was not subsequently returned.  The RO has attempted to recover the evidence previously of record, but the claims file remains only partially rebuilt.  

As an initial matter, the Board points out that that the rebuilt claims file does not contain copies of the Statement of the Case (SOC) and any SSOCs issued prior to the November 2009 SSOC.

Several documents, including Hungarian hospital treatment records and the service treatment records, are still missing from the file.  While the case is in remand status, the Veteran should be asked again to provide authorization and release information, including an address for the National Center for Psychiatry and Neurology in Budapest, Hungry.  To the extent any records are not written in English, it is requested that they be translated prior to any further examination or adjudication.

The March 2010 Board remand stipulated that the RO should attempt to obtain records from the Social Security Administration (SSA).  In response to the request, SSA indicated that the Veteran was not receiving to disability benefits.  

SSA further noted that the district office should be contacted for medical information which might be contained in the Supplemental Security Income (SSI) folder.  Efforts to obtain the SSI records are required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).

Service connection can be established for a disability which preexisted service, but was permanently aggravated thereby.  A pre-existing disease or injury will be found to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2010).

The actions identified herein are consistent with the duties imposed by VCAA; however, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with VCAA and its implementing regulations.

Hence, in addition to the requested actions, the RO should undertake any other development and/or notification action deemed warranted by VCAA prior to adjudicating the clams remaining on appeal.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take any indicated action in order to attempt to obtain copies of the Veteran's service treatment records.  

2.  The RO  should take appropriate steps to obtain copies of the Veteran's SSI records.  Per the June 2010 facsimile, medical information which may be contained in the SSI folder should be requested from the district office.  Requests should be faxed to (716) 372-3045.

3.  The RO should also take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers who have treated him for his claimed psychiatric disability since service.

The aid of the Veteran in securing any outstanding records, to include providing necessary authorization(s), should be enlisted, as needed.  

Specifically, the Veteran should be asked to provide the address for the National Center for Psychiatry and Neurology in Budapest, Hungary.  Based on his response, the RO should take all indicated steps in order to obtain copies of all treatment records from this facility.  To the extent any records are not written in English, they should be translated prior to any further examination or adjudication.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

4.  To help avoid future remand, The RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.
If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any further development deemed necessary, the RO should readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



